

116 HR 1397 IH: Notify ICE Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1397IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Cline (for himself, Mr. Collins of Georgia, Mr. Buck, Mr. Gaetz, Mr. Biggs, Mr. Reschenthaler, Mr. Steube, Mr. Riggleman, Mr. Griffith, Mr. Armstrong, Mr. Meadows, Mr. Gohmert, Ms. Cheney, Mr. Roy, Mr. Stivers, and Mr. Scalise) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the national instant criminal background check system to notify U.S. Immigration and
			 Customs Enforcement of firearm transfer denials by reason of illegal or
			 unlawful presence in the United States.
	
 1.Short titleThis Act may be cited as the Notify ICE Act. 2.Notification to U.S. Immigration and Customs Enforcement of firearm transfer denials by reason of illegal or unlawful presence in the United StatesFrom time to time, the Attorney General shall transmit to U.S. Immigration and Customs Enforcement of the Department of Homeland Security a report which identifies each individual with respect to whom, during the period covered by the report, the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act has—
 (1)notified a person licensed under chapter 44 of title 18, United States Code, that the individual is ineligible to receive a firearm; and
 (2)provided the notice because the information available to the system indicates that the individual is illegally or unlawfully in the United States.
			